             Case 1:20-cv-00644-CM Document 8 Filed 08/13/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CEDRIC REID,

                                 Plaintiff,

                     -against-

CITY OF NEW YORK; MARTHA W. KING;
NYC HEALTH + HOSPITALS; PATSY YANG;
C.O. EVERETT, SHIELD NO. 9257; ALLEN                               20-CV-0644 (CM)
RILEY; THOMAS J. LOUGHREN; TERRY
MORAN; ANTHONY J. ANNUCCI; CARL J.                                      ORDER
KOENIGSMANN; SUSANNA NAYSHULER;
DR. HAMMER; OSBOURNE A. McKAY;
MICHAEL WASHINGTON; ROBERT
MORTON; MICHAEL CAPRA; RAZIA
FERDOUS; VERONICA MONRO; AND
SCHUPAK, PHARMACIST,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, a prisoner at Great Meadow Correctional Facility, filed this action pro se and seeks

in forma pauperis (“IFP”) status. The Prison Litigation Reform Act (PLRA) added the following

three-strikes provision to the IFP statute:

       In no event shall a prisoner bring a civil action…under this section if the prisoner
       has, on 3 or more prior occasions, while incarcerated or detained in any facility,
       brought an action or appeal in a court of the United States that was dismissed on the
       grounds that it is frivolous, malicious, or fails to state a claim upon which relief may
       be granted, unless the prisoner is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g).

       By order dated February 14, 2020 (ECF No. 4), the Court found that Plaintiff had

accumulated three strikes under the PLRA, and that he is therefore barred under § 1915(g) from

filing any action IFP. See Reid v. Dumberger, ECF 1:17-CV-1124, 54 (S.D.N.Y. Mar. 27, 2018)

(granting Defendants’ motion to dismiss because “plaintiff has failed to plausibly state a claim upon

which relief can be granted”); Reid v. Donald, No. 12-CV-0533 (TJM) (DEP) (N.D.N.Y. Mar. 11,
               Case 1:20-cv-00644-CM Document 8 Filed 08/13/20 Page 2 of 3



2014) (granting Defendants’ motion to dismiss for Plaintiff’s failure to state a claim); Smith, et al. v.

Clarke, No. 12-CV-0032 (JCT) (W.D. Va. Mar. 20, 2012) (dismissing the action “without prejudice,

pursuant to § 1915A(b)(1), as legally frivolous”).

          Because a pro se litigant is generally entitled to notice and an opportunity to be heard before

the Court issues a final decision that is unfavorable to the litigant, see Snider v. Melindez, 199 F.3d

108, 113 (2d Cir. 1999) (requirement of notice and opportunity to be heard “plays an important role

in establishing the fairness and reliability” of the dismissal order, “avoids the risk that the court may

overlook valid answers to its perception of defects in the plaintiff’s case,” and prevents unnecessary

appeals and remands), the Court directed Plaintiff to show cause why the Court should not deny his

IFP application under 28 U.S.C. § 1915(g), the Prison Litigation Reform Act’s three-strikes

provision.

          Plaintiff filed a declaration on March 12, 2020. (ECF No. 6.) He declares that he did not file

Smith, et al., No. 12-CV-0032 (JCT), in the United States District Court for the Western District of

Virginia. Plaintiff asserts that he was confined in New York State from March 6, 1999, until

February 28, 2014, and that he has never been confined in the state of Virginia. (Id. at 2.)

          The Court finds that Plaintiff has not accumulated three strikes under the PLRA, and he is

therefore not barred under § 1915(g) from filing this action IFP.

                                             CONCLUSION

          The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on the

docket.

          Plaintiff has not accumulated three strikes under the PLRA, and he is therefore not barred

under § 1915(g) from filing this action IFP.

          Plaintiff’s request to proceed IFP will be granted in a separate order.



                                                     2
             Case 1:20-cv-00644-CM Document 8 Filed 08/13/20 Page 3 of 3



         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     August 13, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                  3
